Conley Byrd, Justice. Appellant Lois Rogers was tried before the court, sitting as a jury, upon a grand larceny charge. The trial court found appellant guilty of a misdemeanor in the taking of a 1969 Chevrolet truck from the Skull Creek D-X Station on or about the 12th day of May, 1970. Appellant contends that the judgment of conviction is void on its face. We do not agree. Larceny is defined by Ark. Stat. Ann. § 41-3904 (Repl. 1964), as “the taking and removing away any goods or personal chattel. . . with intent to steal the same. . .” By Ark. Stat. Ann. § 41-3907 (Repl. 1964), larceny is a felony if the value of the property taken is more than $35 and a misdemeanor if less than $35. In Rogers v. State, 248 Ark. 696, 453 S. W. 2d 393, we refused to take judicial notice of the value of a vehicle. Thus upon failure to prove the value of the vehicle, appellant could still have been found guilty of a misdemeanor upon proof of the taking with intent to steal. As we read the record it is sufficient on its face to show that the trial court so found. Affirmed.